 



AMENDMENT

 

This AMENDMENT (“Amendment”) dated as of November 16, 2011 (“Effective Date”)
between Net Element, Inc. (“Tenant”) and 1450 South Miami, LLC (“Landlord”)
amends that certain Lease Agreement for 1450 South Miami Avenue (the “Lease”)
dated October 8, 2010 between Landlord and Tenant. All capitalized terms not
otherwise defined herein shall have the meaning so proscribed in the Lease
Agreement.

 

WHEREAS, the parties mutually agree to modify certain terms and conditions in
the Lease Agreement and extend the Lease Term as provided herein.

 

WHEREAS, each Party acknowledges that as of the Effective Date, to such Party’s
knowledge, the other Party is not in material breach or Default pursuant to the
terms of the Lease Agreement.

 

NOW THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

 

1.Lease Extension. The Parties agree to extend the Lease Agreement for a period
of twelve (12) months starting on January 1, 2012 and ending on December 31,
2012 (“Lease Extension”). The Base Rent shall be calculated as follows:    

    PER SQFT ANNUALLY MONTHLY Base Rent   $27.00 175,500.00 14,625.00          
Sales Tax 7.00% $1.89 12,285.00 1,023.75           TOTAL PAYMENT   $28.89
187,785.00 15,648.75

 

2.Deposits. Landlord is holding currently a Rent Deposit in the amount of
$15,648.75 and a Security Deposit in the amount of $14,625.00.

 

3.Renewal Option. Tenant shall have one (1) option to renew the Lease, such
option shall be for an additional twelve (12) month period, provided that Tenant
has not been in default under this Lease at any time (“Renewal Option”). Tenant
shall deliver written notice to Landlord of its desire to exercise this option
no later than three (3) months prior to the expiration of the Lease Extension,
or by September 30, 2012. Otherwise, the Renewal Option will automatically be
terminated. The Base Rent for the Renewal Option shall be calculated as follows:

 

    PER SQFT ANNUALLY MONTHLY Base Rent   $29.00 188,500.00 15,708.33          
Sales Tax 7.00% $2.03 13,195.00 1,099.58           TOTAL PAYMENT   $31.03
201,695.00 16,807.92



Page 1 of 2

 

 

 

Holding over by Tenant shall not be deemed an exercise of the Renewal Option.

 

4.Signage. The Parties acknowledge that Tenant has made a non-refundable down
payment for the modification of the monument signs in the amount of $3,742.50
with Saul Signs (“Sign Deposit”). Should Landlord be able to apply the Sign
Deposit for another sign at another project, which is currently not
contemplated, then Landlord will give Tenant a credit in the amount of the Sign
Deposit at that time. However, Landlord agrees to give Tenant a credit for the
Sign Deposit no later than the date Tenant is moving out of the Building.    

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the Effective Date.



 



          TENANT           NET ELEMENT, INC.,   a Delaware corporation          
        By: /s/ Mike Zoi     Name: Mike Zoi, Chief Executive Officer            
      LANDLORD             1450 SOUTH MIAMI, LLC,   a Florida limited liability
company                   By: /s/ Nickel Goeseke     Name: Nickel Goeseke,
Managing Member

 

 

 

 



Page 2 of 2

